DETAILED ACTION

Acknowledgments

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in reply to the amendment and response n filed on 02/02/2021.
Claims 23-24, 29-30, 32-33, 38-39, and 41 have been amended.
Claims 23-41 are currently pending and have been examined.



















Claim Interpretation

After careful review of the original specification, the Examiner is unable to locate any lexicographic definitions with the required clarity, deliberateness, and precision.  See MPEP §2111.01 IV.

Terms such as “when”, “if”, “only if”, “on the condition”, “in the event” and “in a case where” are representative of optional limitations; therefore, optional or conditional language do not narrow the claims because they can always be omitted. 

Statement of Statutory Basis, 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph

The following is a quotation of 35 U.S.C. 112(f): 

(f) ELEMENT IN CLAIM FOR A COMBINATION.—An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph: 
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.









Response to Arguments

Applicant’s arguments received 02/02/2021 have been fully considered but they are not persuasive.  

With regard to the limitations of the independent claims, Applicant argues, “For example, the cited portions of Horovitz and Scofield, whether considered alone or in combination, do not disclose or suggest at least determining, by the data processing apparatus and while the user device continues to travel along the travel route toward the particular destination, a volatility of the travel route for the user device, the volatility of the travel route representing a measure of tendency of the user device to (i) deviate from the travel route to the particular destination or (ii) abandon the travel route to the particular destination, as recited in claim 23. 
The Examiner respectfully disagrees and points to the update3d rejection below.  

















Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

s 23-28, 30, 31-37 and 39-42 are rejected under 35 U.S.C. 103(a) as being unpatentable over Horvitz (US 7,797,267 B2), hereinafter HORVITZ, in view of Scofield et al. (US 8,073,460 B1), hereinafter SCOFIELD.

Claim 23:
HORVITZ as shown below discloses the following limitations:
receiving, by the data processing apparatus and as having been sent by a user device, location data that identifies locations of the user device and that includes at least one of GPS signal data received by the user device, Wi-Fi signal data received by the user device, or cellular tower triangulation signals received by the user device; (see at least col. 6:13-37, col. 15:26-37, col. 18:38-49, col. 23:65-24:6, Figs. 4, 15 disclosing server receipt of context data regarding a user mobile device including GPS coordinates showing locations of the user mobile device);
determining, by the data processing apparatus and based on the location data, a travel route on which the user device is traveling toward a particular destination, wherein the travel route defines a path to the particular destination; (see at least col. 2:41-46, col. 15:26-37 disclosing that using the location data, the system can determine one or more routes that have been travelled by a user, Figures 18-23 as well as associated and related text);
determining, by the data processing apparatus and while the user device continues to travel along the travel route toward the particular destination, a volatility of the travel route for the user device, the volatility of the travel route representing a measure of tendency of the user device to (i) deviate from the travel route to the particular destination or (ii) abandon the travel route to the particular destination; (see at least col. 2:41-46, col. 15:26-37 disclosing that using the location data, the system can determine one or more routes that have been travelled by a user, Figures 18-23 as well as associated and related text)
when the volatility of the travel route meets a volatility threshold, providing, by the data processing apparatus and to the user device, a representation of a detour from the travel route for presentation at the user device, (see Horvitz, at least col. 15:38-49, col. 25:1-8, col. 25:24-34, Figs. 15, 26 disclosing system determination of one or more opportunistic detours from a route of a user based on the criterion 
wherein the user device is configured to receive the representation of the detour from the travel route and to present information about the detour in a user interface at the user device. (see at least col. 4:11-14, col. 15:38-38-43, col. 25:1-58, Figs. 15, 27-28 disclosing that the system sends directions from the user route to an identified waypoint to a user's portable computer or smart phone for display).
HORVITZ does not specifically disclose a volatility…the volatility of the travel route representing a measure of tendency of the user device to (i) deviate from the travel route to the particular destination or (ii) abandon the travel route to the particular destination.  However, SCOFIELD, in at least Column 2, line 63 to column 3, line 12, column 11, line 64 to column 12, line 40 does.  In the competitive business climate, there is a profit-driven motive to maximize the profitability of goods and services that are provided or marketed to customers. Enterprises typically use business planning to make decisions in order to maximize profits.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine/modify the method of HORVITZ with the technique of SCOFIELD because, “Recently modern mobile phones or other mobile devices may be located either by cell-signal triangulation or through Global Positioning Satellite (GPS) tracking.  In general, mobile device service providers are increasingly required to provide positioning information to support emergency services.  When using cell-signal triangulation, mobile device users can be tracked at all times regardless of whether a cell call is underway.  This is because the mobile device performs a periodic connectivity check to the service provider.  This check registers the device relative to cell towers.” (SCOFIELD: column 1, lines 53-62).  Moreover, each of the elements claimed are all shown by the prior art of record but not combined as claimed.  However, the technical ability exists to combine the elements as claimed and the results of the combination are predictable.  Therefore, when combined, the elements perform the same function as they did separately. (KSR v. Teleflex, 127 S. Ct. 1727 (2007)).



Claim 24:
The combination of HORVITZ/SCOFIELD discloses the limitations as shown in the rejections above.  HORVITZ further discloses the following limitations:
the data processing apparatus is further configured to:
identify locations along the travel route that are located more than a threshold distance from a first physical location; (see at least column 11, lines 44-47; column 25, lines 35-44; 
determine the detour from the travel route based on the identified locations along the travel route that are located more than the threshold distance from the first physical location. (see at least col. 15:38-49, col. 25:1-8, col. 25:24-34, Figs. 15, 26 disclosing system determination of one or more opportunistic detours from a route of a user based on the criterion that the detour is to the location of a vendor where the user can acquire an item that the user needs, the vendor location being a “goal satisfying waypoint” and the use of a detour inherently requiring that the goal satisfying waypoint be off the planned route (otherwise a detour would not be necessary))

Claims 25 and 26:
The combination of HORVITZ/SCOFIELD discloses the limitations as shown in the rejections above.  HORVITZ further discloses the following limitations:
the threshold distance is a physical distance. (see at least col. 2:46-48, col. 17:40-64, col. 17:40-64, col. 22:25-55, and discussion of same in reference to claims 1 and 31).
the threshold distance is a temporal distance. (see at least col. 2:47-56, col. 5:18-25, col. 17:46-64, col. 20:4-12, col. 22:25-55, Figs. 15, 22 disclosing that detour lengths can be calculated in terms of travel time).






Claim 27:
The combination of HORVITZ/SCOFIELD discloses the limitations as shown in the rejections above.  HORVITZ further discloses the data processing apparatus is further configured to provide to the user device the representation of the travel route when a characteristic of the detour satisfies a presentation criterion.
See at least col. 4:11-14, col. 15:38-38-43, col. 25:1-58, Figs. 15, 27-28 disclosing that the system sends directions from the user route to an identified waypoint to a user's portable computer or smart phone for display.

Claim 28:
The combination of HORVITZ/SCOFIELD discloses the limitations as shown in the rejections above.  HORVITZ further discloses the characteristic of the detour comprises a distance of the detour, and the characteristic of the detour satisfies the presentation criterion when the distance of the detour is less than a threshold. See Horvitz, at least col. 13:15-30, col. 19:43-47 disclosing that a user can specify a maximum deviation from a route that a user will consider and the system accounts for such user preference in identifying waypoints.

Claim 30:
The combination of HORVITZ/SCOFIELD discloses the limitations as shown in the rejections above.  HORVITZ further discloses:
the particular destination of the travel route is a retail location, and the method further comprises: (see Horvitz, at least col. 2:46-48, col. 17:40-64, col. 17:40-64, col. 22:25-55, col. 25:1-8 disclosing that the waypoints are physical locations of retailers);
submitting a bid to present the detour to the user device; (see Horvitz, at least col. 4:40-64 col. 15:22-54, col. 16:60-17:3, Figs, 9-10, 13 disclosing an embodiment in which the system receives bids on the right to present an offer to a travelling user and selects a winning bidder that has presented the “best” offer);
selecting the bid to present the detour to the user device as a winning bid; (see Horvitz, at least col. 4:40-64 col. 15:22-54, col. 16:60-17:3, Figs, 9-10, 13 disclosing an embodiment in which the system 
wherein the data processing apparatus is further configured to provide to the user device the representation of the detour from the travel route based on the bid to present the detour to the user device having been selected as the winning bid. (see Horvitz, at least col. 15:38-49, col. 25:1-8, col. 25:24-34, Figs. 15, 26 disclosing system provision to a user of directions for a detour from the user’s route to a goal satisfying waypoint, the goal satisfying waypoint in this context being the location of the vendor providing the best offer).  

Claim 31:
The combination of HORVITZ/SCOFIELD discloses the limitations as shown in the rejections above.  HORVITZ further discloses:
setting the bid to present the detour based at least one a distance measure for the detour. (see at least col. 2:46-48, col. 17:40-64, col. 17:40-64, col. 22:25-55, and discussion of same in reference to claims 1 and 31).

Claims 32-37 and 39-41:
The combination of HORVITZ/SCOFIELD discloses the limitations as shown in the rejections of the claims above.  The Examiner finds that remaining claims 32-37 and 39-41 are not patentably distinct from claims 23-28, 30, and 31 because the inventions in the claims are directed to related, indistinct products.  The related inventions would be distinct if: (1) the inventions as claimed were either not capable of use together or could have a materially different design, mode of operation, function, or effect; (2) the inventions did not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed were not obvious variants.  See MPEP § 806.05(j). Furthermore, the inventions as claimed encompass overlapping subject matter and are obvious variants that do not produce any new, meaningful, synergetic result that would render the claims novel.  Therefore, for the sake of clarity, the Examiner has grouped the rejections of claims 23-28, 30, 31-37 and 39-41 accordingly using the same references and citations as above.  

s 29 and 38 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Horvitz (US 7,797,267 B2), hereinafter HORVITZ/SCOFIELD, in view of Rutigliano et al. (USPGP 2011/0218849 A1), hereinafter RUTIGLIANO.

Claims 29 and 38:
The combination of HORVITZ/SCOFIELD discloses the limitations as shown in the rejections above.  RUTIGLIANO further discloses:
the data processing apparatus is further configured to:
identify an absence of a transaction between a user of the user device and any entity associated with the particular destination of the travel route; and
determine the detour from the travel route based on the identified absence of a transaction between the user of the user device and any entity associated with the particular destination of the travel route.
RUTIGLIANO teaches systems and methods for helping a customer determine which payment card to use (see Rutigliano, at least [0005]). RUTIGLIANO further teaches steps/operations for determining that there is no transaction data that specifies a transaction between a user of the user device and the particular physical location (see RUTIGLIANO, at least [0044] disclosing determination that a person is not a customer of a particular vendor based on the spending habits of the non-customer (thus, a lack of transactions with the vendor)), and providing data to the non-customer's device further in response to determining that there is no transaction data that specifies a transaction between the user of the user device and the particular physical location (see RUTIGLIANO, at least [0044] disclosing provision to a user near a vendor’s store of an offer of free merchandise based on the user’s proximity to the vendor’s store and a lack of transaction history between the user and the vendor).  In the competitive business climate, there is a profit-driven motive to maximize the profitability of goods and services that are provided or marketed to customers. Enterprises typically use business planning to make decisions in order to maximize profits.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine/modify the method of HORVITZ/SCOFIELD with the technique of RUTIGLIANO because, “Recently modern mobile phones or other mobile devices may be located either by cell-signal triangulation or through Global Positioning Satellite (GPS) tracking.  In general, mobile device service providers are SCOFIELD: column 1, lines 53-62).  Moreover, each of the elements claimed are all shown by the prior art of record but not combined as claimed.  However, the technical ability exists to combine the elements as claimed and the results of the combination are predictable.  Therefore, when combined, the elements perform the same function as they did separately. (KSR v. Teleflex, 127 S. Ct. 1727 (2007)).




















Examiner’s Note – Electronic Communications

The U.S. Patent & Trademark Office’s (USPTO) policy regarding communications between examiners and Applicant s via the internet is set forth in MPEP 502.03: 
“Without a written authorization by Applicant in place, the USPTO will not respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122... Where a written authorization is given by the Applicant, communications via Internet e-mail...may be used. In such case, a printed copy of the Internet email communications MUST be ... entered in the patent application file.”

In addition, Article 8 of the Patent Internet Usage Policy (which is reproduced in MPEP §502.03, subsection V) states in part:
“Internet e-mail shall NOT be used to conduct an exchange of communications similar to those exchanged during telephone or personal interviews unless a written authorization has been given under Patent Internet Usage Policy Article 5 to use Internet e-mail. In such cases, a paper copy of the Internet e-mail contents MUST be made and placed in the patent application file...in the same manner as an Examiner Interview Summary Form is entered.”

The Office has a policy of only communicating with the Applicant s by email, calendar/scheduler applications, or video conferencing tools with Applicant’s informed consent. As noted in Article 6 of the Patent Internet Usage Policy, “[t]he misrepresentation of a sender's identity (i.e., spoofing) is a known risk when using electronic communications. Therefore, Patent Organization users have an obligation to be aware of this risk and conduct their Internet activities in compliance with established procedures.” Office employees are not permitted to communicate with Applicant s regarding a patent application via Internet e-mail unless there is written authorization by the Applicant s in the application file. Applicant is encouraged to submit form PTO/SB/439 to accommodate email correspondence.







CONCLUSION

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Flinsenberg, Ingrid C.M. Route Planning Algorithms for Car Navigation. (30 September 2004). Retrieved online 10/27/2020.
 https://brainmaster.com/software/pubs/brain/Flinsenberg%20Route%20Planning.pdf
Flinsenberg, Ingrid C.M generally discloses a method/system that by and large reads on and is related to the claimed invention.  “Mobility is very important in our society. People live in one city and work in another. They go to visit friends and family living in different parts of the country. Even leisure time is not always spent in their residence. Despite the Dutch government’s efforts to increase the use of public transportation, the car is still the most widely used means of transportation. Every time someone travels from one location to another (by car), he or she first determines the best route to reach the destination. Depending on the time of day and the day of the week, this route may be different. For example, the driver may know that a certain road is always congested at a particular time and day. As a consequence, he chooses to use a different route to avoid this congestion.”












Patterson et al. Nomatic: Location By, For, and Of Crowds. (2006) University Of California at Irvine. Retrieved online 09/21/2018.
https://pdfs.semanticscholar.org/2a2d/2c6233001f66e1cb145e8acaacdbe4da6a21.pdf
Patterson et al. generally discloses a method/system that by and large reads on and is related to the claimed invention.  “In this paper we present a social and technical architecture which will enable the study of localization from the perspective of crowds. Our research agenda is to leverage new computing opportunities that arise when many people are simultaneously localizing themselves. By aggregating this and other types of context information we intend to develop a statistically powerful data set that can be used by urban planners, users and their software. This paper presents an end-to-end strategy, motivated with preliminary user studies, for lowering the social and technical barriers to sharing context information. The primary technology through which we motivate participation is an intelligent contextaware instant messaging client called Nomatic*Gaim. We investigate social barriers to participation with a small informal user study evaluating automatic privacy mechanisms which give people control over their context disclosure. We then analyze some preliminary data from an early deployment. Finally we show how leveraging these mass-collaborations could help to improve Nomatic*Gaim by allowing it to infer position to place mappings.”

PETILLI et al. (WO 03074973 A3).   Patterson et al. generally discloses a method/system that by and large reads on and is related to the claimed invention.  “The present invention is directed to a method and apparatus for sending and retrieving location relevant information to a user by selecting and designating a point of interest that is displayed on a graphical user interface and sending the location information associated with that point of interest to a receiver that is also selected using the graphical user interface.  The location relevant information may also include mapped routes, waypoints, geo-fenced areas, moving vehicles etc. Updated location relevant information may also be continuously sent to the user while generating updated mapping information on the graphical user interface.  The present invention may be practiced by using communication devices such as a personal computer, a personal digital assistance, in-vehicle navigation systems, or a mobile telephone.”


Applicant’s amendment filed on 02/02/2021 necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to James A. Reagan (james.reagan@uspto.gov) whose telephone number is 571.272.6710.  The Examiner can normally be reached Monday through Friday from 10 AM to 6 PM.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, KAMBIZ ABDI can be reached at 571.272.6702.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see  http://portal.uspto.gov/external/portal/pair .  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).




Commissioner for Patents 
PO Box 1450
Alexandria, Virginia 22313-1450
or faxed to 571-273-8300.

Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window:
Randolph Building
401 Dulany Street
Alexandria, VA 22314.


/JAMES A REAGAN/Primary Examiner, Art Unit 3688                                                                                                                                                                                                        
james.reagan@uspto.gov
571.272.6710 (Office)
571.273.6710 (Desktop Fax)